                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA


ALASKA RAILROAD CORPORATION,

                    Plaintiff,                          Case No. 3:20-cv-00232-JMK

       vs.
                                                             ORDER RE
FLYING CROWN SUBDIVISION                                MOTION TO INTERVENE
ADDITION NO. 1 AND ADDITION NO.
2 PROPERTY OWNERS
ASSOCIATION,

                    Defendant,

MUNICIPALITY OF ANCHORAGE,

                    Intervenor-Defendant.




              Before the Court at Docket 47 is a Motion of the Municipality of Anchorage

to Intervene as Defendants or, in the Alternative, to Participate as Amici Curiae pursuant

to Rule 24 of the Federal Rules of Civil Procedure. The Municipality of Anchorage filed

a supporting memorandum at Docket 48 and a proposed Answer at Docket 50. Plaintiff

Alaska Railroad Corporation filed a response of non-opposition to the motion at Docket 55.

              The Court finds that as a landowner adjacent to the railroad transportation

corridor, the Municipality of Anchorage meets the criteria to intervene as a matter of right

because it claims an interest relating to the property that is the subject of this action, is so


         Case 3:20-cv-00232-JMK Document 60 Filed 06/09/21 Page 1 of 2
situated that disposing of the action may as a practical matter impair or impede its ability

to protect its interests, including the public interest, and that none of the existing parties

adequately represent those interests.

                Good cause being shown, IT IS ORDERED THAT the Municipality of

Anchorage’s motion is GRANTED. Accordingly, the Municipality of Anchorage is

directed to file a clean copy of its Answer within seven (7) days of this Order. The case

caption is amended as set forth above.

                IT IS SO ORDERED this 9th day of June, 2021, at Anchorage, Alaska.


                                                           /s/ Joshua M. Kindred
                                                          JOSHUA M. KINDRED
                                                         United States District Judge




Alaska RR Corp. v. Flying Crown Subdivision                          Case No. 3:20-cv-00232-JMK
Order Re Motion to Intervene                                                              Page 2
          Case 3:20-cv-00232-JMK Document 60 Filed 06/09/21 Page 2 of 2
